UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-195950 AXIOM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Room C, 15/F, Ritz Plaza 122 Austin Road, Tsim Sha Tsui Kowloon K3 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, Par Value $0.001 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ¨ Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: 9 Pursuant to the requirements of the Securities Exchange Act of 1934, Axiom Holdings, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. DATE: July 31, 2017 By: /s/ Yang Baigui Name: Yang Baigui Title: Chief Executive Officer
